Title: John Adams to Abigail Adams, 28 December 1792
From: Adams, John
To: Adams, Abigail


My dearest Friend
Philadelphia Decr. 28. 1792
Your Friends who are numerous enquire continually after your health and my answer is that you have not informed me that it is worse, from which my conclusion is that I hope it is better.
The Noise of Election is over, and I have the Consolation to find that all the States which are fœderal have been unanimous for me, and all those in which the Antifœderalists were the predominant Party, unanimous against me: from whence my Vanity concludes that both Parties think me decidedly fœderal and of Some consequence. Four years more will be as long as I shall have a Taste for public Life or Journeys to Philadelphia. I am determined in the mean time to be no longer the Dupe, and run into Debt to Support a vain Post which has answered no other End than to make me unpopular.
The Southern States I find as bitter against Mr Jay as they are against me and I suppose for the same Reason. I am Surprized to find how little Popularity Mr Hancock has in any of the states out of Mass.
Mr Pierpoint Edwards has been here: although he did not vouch-Safe me the honour of a Visit or a Card, he was Seen in close Consultation at his Lodgings with Mr Jefferson and Mr Baldwin. I am really astonished at the blind Spirit of Party which has Seized on the whole soul of this Jefferson: There is not a Jacobin in France more devoted to Faction. He is however Selling off his Furniture and his Horses: He has been I believe agreater fool than I have, and run farther into Debt by his French Dinners and Splendid Living. Farewell for me all that Folly forever. Jefferson may for what I know pursuing my Example and finding the Blanket too short taking up his feet. I am sure, all the officers of Government must hall in their horns as I have done.
Mr Ingersoll has wrote me for his Fee with Thomas and I must pay it, if the House make any Appropriation. My Love to all— My Duty to my Mother. I am as impatient to see you as I used to be twenty year ago.
J. A.
